Citation Nr: 0426677	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  01-02 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus at L5-S1, currently 
rated as 60 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to postoperative residuals of 
a herniated nucleus pulposus at L5-S1.

3.  Entitlement to service connection for disability 
exhibited by obesity secondary to postoperative residuals of 
a herniated nucleus pulposus at L5-S1.

4.  Entitlement to service connection for diabetes mellitus 
secondary to postoperative residuals of a herniated nucleus 
pulposus at L5-S1.

5.  Entitlement to service connection for hypertension 
secondary to postoperative residuals of a herniated nucleus 
pulposus at L5-S1.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea secondary to postoperative residuals of a herniated 
nucleus pulposus at L5-S1.

7.  Entitlement to an effective date earlier than November 9, 
1992, for the grant of a total disability evaluation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans' 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Board remanded these matters in May 2002 and July 2003 
for the purpose of scheduling the veteran for a 
videoconference hearing.  In a statement received in August 
2003, the veteran, through his attorney, indicated that he 
intended to "waive his right to a hearing on all issues" on 
appeal.  The matter has been returned to the Board for 
appellate consideration.

The Board notes that the veteran's attorney has argued that 
the docket number (01-02 585A) assigned to this appeal is in 
error.  He asserts that the Board should have assigned the 
docket number attached to a May 27, 1999 Board decision (97-
09 987) because the issues that were on appeal in that 
decision are the same issues that are currently on appeal.  
The only issue on appeal at the time of the May 1999 Board 
decision was entitlement to a total disability evaluation 
based on individual unemployability, and that benefit was 
granted by the Board in September 2001.  The secondary 
service connection issues listed above were not on appeal at 
the time of the Board's May 1999 decision.  The issues of 
entitlement to an increased rating for postoperative 
residuals of an herniated nucleus pulposus at L5-S1 and 
entitlement to an earlier effective date for the grant of a 
total disability evaluation based on individual 
unemployability are separate appealable issues.  
Nevertheless, the Board notes that the veteran's current 
appeal has been advanced on the docket, which means the 
appeal is being considered without deference to the normal 
rules of considering an appeal in docket order.  See 38 
C.F.R. § 20.900.

The issues of entitlement to an increased rating for 
postoperative residuals of an herniated nucleus pulposus at 
L5-S1 and service connection for an acquired psychiatric 
disorder secondary to postoperative residuals of a herniated 
nucleus pulposus at L5-S1, disability exhibited by obesity 
secondary to postoperative residuals of a herniated nucleus 
pulposus at L5-S1, diabetes mellitus secondary to 
postoperative residuals of a herniated nucleus pulposus at 
L5-S1, hypertension secondary to postoperative residuals of a 
herniated nucleus pulposus at L5-S1, and sleep apnea 
secondary to postoperative residuals of a herniated nucleus 
pulposus at L5-S1 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A RO rating decision was issued in August 1990 that found 
service connection for sleep disorder secondary to 
postoperative residuals of an herniated nucleus pulposus at 
L5-S1 was not warranted because there was no evidence 
associating the veteran's sleep apnea to his service-
connected back disability; the veteran did not appeal this 
decision within one year of being notified.

2.  The evidence received since the August 1990 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for sleep apnea secondary to postoperative residuals of an 
herniated nucleus pulposus at L5-S1.

3.  A claim (informal) for a total disability evaluation 
based on individual unemployability was not received until 
November 9, 1992, and the evidence of record does not 
factually show that an increase in the veteran's service-
connected low back disability warranting a total rating based 
on individual unemployability occurred prior to November 9, 
1992.


CONCLUSIONS OF LAW

1.  The August 1990 rating action denying service connection 
for sleep apnea secondary to postoperative residuals of a 
herniated nucleus pulposus at L5-S1 is final.  38 U.S.C.A. 
§ 7105 (West 1991 & West 2002); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1991);  3.104, 20.302, 20.1103 (1992 & 2003).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for sleep 
apnea secondary to postoperative residuals of an herniated 
nucleus pulposus at L5-S1.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

3.  An effective date earlier than November 9, 1992, for a 
grant of a total rating based on individual unemployability 
due to a service-connected disability, is not warranted. 38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.130, 4.16(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in July 2002, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim to reopen and for an earlier effective 
date, but that he must provide enough information so that VA 
could request any relevant records.  The veteran was advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The October 1999 rating decision, January 2001 statement of 
the case (SOC), October 2001 and May 2002 rating decisions, 
and July 2002 SOC, collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection and an earlier effective date.  The July 2002 
letter specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The veteran reports treatment for his service connected and 
non-service connected disabilities through VA and non-VA 
medical care providers.  Those records have been associated 
with the claims file.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claims on appeal.  A copy of a March 1991 disability decision 
rendered by the Social Security Administration (SSA) and the 
medical records it considered are also on file.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that in July 2003 the veteran's attorney 
submitted records from the Birmingham VA Medical Center 
(VAMC) and Calhoun Family Practice dated between June 2001 
and May 2003.  The RO does not appear to have reviewed that 
evidence nor is there any indication that the veteran waived 
RO consideration of the same.  See 38 C.F.R. § 19.31.  
However, given the favorable outcome on the claim to reopen, 
and that the evidence post-dates the veteran's claim for an 
earlier effective date for a total disability evaluation 
based on individual unemployability by nearly a decade, the 
Board finds that the evidence is not pertinent to the present 
decisions.

Analysis

New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury. 38 C.F.R. § 3.310(a) (2003).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(NOTE:  the prior definition of new and material evidence is 
for application in this case due to the date of the claim to 
reopen).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for sleep 
disorder (sleep apnea) secondary to postoperative residuals 
of a herniated nucleus pulposus at L5-S1 will be reopened.

Service connection for sleep disorder secondary to 
postoperative residuals of a herniated nucleus pulposus at 
L5-S1 was denied dated in an August 1990 rating action.  The 
RO found there was no evidence that the veteran's diagnosed 
sleep apnea was due to or proximately related to his service-
connected back disability.  Notice of the decision was mailed 
to the veteran in September 1990.  The veteran did not appeal 
the decision.  The August 1990 rating decision therefore 
became final.  

The evidence received by VA after the August 1990 decision 
includes a statement from E.C. Morris, III, M.D..  Dr. Morris 
stated that he treated the veteran while he was a resident at 
a VA hospital.  He said the veteran's service-connected back 
disability prevented him from exercising which, in turn, 
prevented him from controlling his weight.  He indicated that 
the veteran's sleep apnea was a result of the veteran's 
obesity.  As such, Dr. Morris opined that the veteran's 
medical problems, to include his sleep apnea, were related to 
his service-connected back disability.

The evidence referenced above suggests that the veteran's 
sleep apnea may be causally related to his service-connected 
back disability.  This evidence is not cumulative or 
redundant of the evidence previously of record, since it 
clearly sets forth an etiologic relationship between the 
veteran's sleep disorder (sleep apnea) and his service-
connected back disability.  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The statement from Dr. Morris is 
therefore new and material; consequently, the claim for 
service connection for sleep disorder secondary to 
postoperative residuals of an herniated nucleus pulposus at 
L5-S1 is reopened.

Earlier Effective Date

The veteran contends that he filed an application for a total 
disability evaluation based on individual unemployability on 
May 13, 1987.  He says his claim was ignored.  As he was 
unemployed at that time, he argues an effective date of May 
13, 1987 should be assigned for the grant of a total 
disability evaluation based on individual unemployability.

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o)(1)-(2).  In Harper v. Brown, 10 Vet. App. 125 
(1997), it was noted that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim (provided also that the claim is received 
within one year after the increase), and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable.  The United States Court of 
Appeals for Veterans Claims (Court) further noted that the 
phrase "otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.

"Date of receipt" means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).

In Hazan v. Gober, 10 Vet. App. 511, 520 (1997), the Court 
opined that all evidence in a case should be considered when 
deciding when a rating increase was "ascertainable" under 38 
U.S.C.A. § 5110 (b)(2).

In September 1998, VA's Office of the General Counsel (OGC) 
explored the legislative history of 38 U.S.C.A. § 5110(b)(2) 
and noted that this provision was added in order to permit 
retroactive payment of increased compensation from the date 
of the increase in disability up to one year, when that date 
is ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the OGC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The OGC concluded that, where a veteran submitted 
a claim alleging an increase in disability within one year 
prior to VA's receipt of the claim, and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits." 38 C.F.R. § 3.155(a).  Once a formal claim 
for pension or compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or uniformed services will be accepted as an informal claim 
for increased benefits or an informal claim to reopen. 38 
C.F.R. § 3.157.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims - 
formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Servello, 3 Vet. App. at 200.

For VA purposes, total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular- renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2003).

Also, it is noted that it is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service- connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2003).

A review of the record shows that, on May 3, 1985, the RO 
received a claim for an increased rating for the veteran's 
service-connected back disability.  As of that date, the 
veteran was service-connected for postoperative residuals of 
a herniated nucleus pulposus at L5-S1, rated as 10 percent 
disabling.  He was not service-connected for any other 
disability.  By a rating action dated in June 1986, the 10 
percent disability rating assigned to the veteran's back 
disability was increased to 20 percent.  

On May 28, 1987, the RO received the veteran's substantive 
appeal (VA Form 1-9) on the issue of entitlement to an 
increased rating for postoperative residuals of an herniated 
nucleus pulposus at L5-S1.  The veteran indicated at that 
time that he was unable to work because of his service-
connected back disability.  The form was dated May 13, 1987.

Medical records from the Birmingham VAMC dated between April 
and October 1987 were associated with the claims folder.  
Those records documented the veteran's treatment for low back 
disability, to include a lumbar laminectomy that was 
performed on April 7, 1987.  The surgical discharge summary 
noted that the veteran had worked up until the date of his 
surgery.  Subsequent records show that veteran was treated 
and hospitalized for complaints of persistent low back pain.

VA orthopedic examinations were conducted in April 1986 and 
December 1988.  At the December 1988 examination, the veteran 
reported that he was unable to work secondary to back pain.  
He said he was unable to engage in his work as a truck 
driver.  Neither examination report contained any findings 
with respect to how the veteran's back disability effected 
his industrial capability.

Based on the competent evidence then of record, particularly 
the December 1988 VA orthopedic examination report, the RO 
awarded a 40 percent rating for the service-connected 
postoperative residuals of an herniated nucleus pulposus at 
L5-S1 in a February 1989 rating decision.  An effective date 
of May 3, 1985, the date of receipt of the claim for 
increase, was assigned..  The veteran was also assigned a 
temporary total rating under 38 C.F.R. § 4.30 from April 7, 
1987 to July 31, 1987.  A 40 percent disability rating was 
assigned from August 1, 1987.  

The Board issued a decision in July 1990 that confirmed and 
continued the 40 percent disability rating assigned for 
postoperative residuals of an herniated nucleus pulposus at 
L5-S1.  The Board found that the veteran's low back 
disability was manifested by some limitation of motion, mild 
motor weakness, and mild loss of sensation in the left foot.  
As such, the Board held that a rating in excess of 40 percent 
for postoperative residuals of an herniated nucleus pulposus 
at L5-S1 was not warranted.  This decision became final.  See 
38 U.S.C.A. §§ 7104 (b), 7105(c).

On November 9, 1992, the veteran filed a claim for an 
increased evaluation for his service-connected low back 
disability.  A March 1993 RO decision denied the claim for an 
increased rating.  The veteran appealed this decision.

A decision granting Social Security Administration (SSA) 
disability benefits in March 1991 was also added to the 
record in June 1993.  That decision shows a finding of 
eligibility to said benefits effective from August 1, 1988, 
due to back disability (postoperative residuals of an 
herniated nucleus pulposus at L5-S1), sleep apnea, and 
obesity.

In January 1996, the Board determined that a 60 percent 
disability rating was warranted for postoperative residuals 
of a herniated nucleus pulposus at L5-S1.  The Board found 
that the veteran's back disability was manifested by 
persistent low back pain with associated neuropathy in the 
lower extremities.  As a result of the Board's decision, the 
RO issued a rating action in February 1996 that granted a 60 
percent rating for herniated nucleus pulposus, effective from 
November 9, 1992, which was the date of claim for an 
increased rating.

The veteran filed an application for a total disability 
evaluation based on individual unemployability (VA Form 21-
8940) on June 7, 1996.  He indicated that he had last worked 
on August 27, 1989.  The RO denied entitlement to a total 
disability evaluation based on individual unemployability in 
November 1996 and the veteran appealed this determination.  
The Board subsequently issued a decision in May 1999 that 
also denied entitlement to a total disability evaluation 
based on individual unemployability.  This decision was 
appealed to the United States Court of Appeals for Veterans 
Claims.  The Court vacated the May 1999 decision in January 
2001 and the matter was remanded to the Board to provide, in 
part, an adequate statement of reasons and bases for the 
Board's findings and conclusions.

In September 2001, the Board issued a decision that granted a 
total disability evaluation based on individual 
unemployability.  The veteran was noted to have met the 
threshold requirements for application of 38 C.F.R. § 4.16 
because his back disability was rated as 60 percent 
disabling.  Considering the complete evidence of record, the 
Board determined that the veteran's back disability alone 
rendered him unable to secure or follow substantially gainful 
employment.  

In light of the Board's September 2001 decision, the RO 
granted the veteran a total disability evaluation based on 
individual unemployability in October 1999.  The RO assigned 
July 13, 1999 as the effective date of the award.  The 
veteran appealed the assignment of the effective date.  

Thereafter, by a rating action dated in May 2002, the RO 
determined that an effective date earlier than July 13, 1999 
for the grant of a total disability evaluation based on 
individual unemployability had been established.  The RO 
observed that the veteran's service-connected back disability 
was found to be 60 percent disabling as of November 9, 1992, 
and that, at that time, there was no evidence that he was 
working.  As such, the RO assigned an effective date of 
November 9, 1992 for the grant of a total disability 
evaluation based on individual unemployability.  The veteran 
has continued his appeal on this issue.  As noted above, he 
argues that he filed a claim for a total disability 
evaluation based on individual unemployability on May 13, 
1987.

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted total 
disability evaluation based on individual unemployability 
under 38 C.F.R. § 4.16(c).  One of the threshold questions 
was whether total disability evaluation based on individual 
unemployability claims existed.  The Court held "that when 
an RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a total 
disability evaluation based on individual unemployability 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984 he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts in its case were similar to those of 
Norris, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise the issue of total disability evaluation based 
on individual unemployability.  In the Roberson case, it was 
the original claim for disability that was found to raise a 
claim of total disability evaluation based on individual 
unemployability.  The Court held "that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the VA must consider total 
disability based upon individual unemployability."  

The Board acknowledges that the veteran in his May 1987 
statement indicated that his service-connected back 
disability impaired in his ability to be gainfully employed.  
However, at that time, the veteran did not meet the schedular 
criteria for total disability evaluation based on individual 
unemployability.  Consequently, the Board concludes that the 
facts of this case are distinguishable from both Norris and 
Roberson and does not consider the May 1987 statement from 
the veteran as an informal claim for a total disability 
evaluation based on individual unemployability.  The Board 
therefore finds that the earliest date of claim for a total 
disability evaluation based on individual unemployability to 
be November 9 ,1992, which was the date when the veteran 
filed his claim for an increased evaluation of his service-
connected back disability.

Notwithstanding the finding that a claim for increase, to 
include a total disability evaluation based on individual 
unemployability, was not received until November 9, 1992, the 
Board finds that the evidence of record fails to show an 
increase in disability (due solely to the service-connected 
back disability) warranting a total rating prior to November 
9, 1992.  Though the Social Security Agency found the veteran 
disabled for its purposes prior to that date, it considered 
service-connected and non-service-connected disorders 
(including sleep apnea and obesity).  Clinical entries dated 
prior to November 1992 reflect that the veteran did not work, 
but do not indicate that the veteran was unemployable due 
solely to service-connected disability.  Records dated 
subsequent to November 1992 include a November 1996 VA 
examination report noting that the veteran had multiple 
maladies and was unemployable, but did not implicate the 
service-connected back disability as the sole cause of his 
unemployability.  A March 1998 report by Dr. M. notes that 
the veteran's back disability affected his ability to work.  

An August 2001 private medical report notes that the veteran 
is unemployable due solely to service-connected back 
disability and suggests that this has been the case since 
August 1988.  However, the Board decision of 1990, reviewing 
available clinical data, concluded that the veteran did not 
meet the schedular requirements for a total disability rating 
based on individual unemployability.  The Board finds that 
convincing evidence of unemployability is dated subsequent to 
November 9, 1992 and that it was not ascertainable that 
unemployability due to service-connected disability existed 
prior to that time.  

In conclusion, the Board finds that a claim (informal) for a 
total rating based on individual unemployability due to a 
service-connected disability was not received on November 9, 
1992, and the evidence of record did not factually show that 
an increase in the veteran's service-connected disability 
warranting a total rating based on individual unemployability 
occurred prior to that time.  Therefore, pursuant to Harper, 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), do not 
provide a basis for assigning an earlier effective date in 
this case.  VA is bound under the controlling statute and 
regulations, which provides no basis for the award of an 
effective date earlier than November 9, 1992.  Thus, the 
preponderance of the evidence is against the veteran's claim, 
which must be denied.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for sleep apnea secondary to postoperative 
residuals of a herniated nucleus pulposus at L5-S1 is 
granted.

Entitlement to an effective date earlier than November 9, 
1992, for the grant of a total disability evaluation based on 
individual unemployability due to a service-connected 
disability is denied.


REMAND

The veteran contends that he currently suffers from an 
acquired psychiatric disorder, disability exhibited by 
obesity, diabetes mellitus, hypertension, and sleep apnea, 
and that those disabilities are etiologically related to his 
service connected low back disorder.  He also claims that his 
service-connected postoperative residuals of an herniated 
nucleus pulposus at L5-S1 warrant a higher disability rating.

The evidence of record includes the aforementioned March 1998 
statement from E.C. Morris, III, M.D..  As discussed above, 
Dr. Morris stated that the veteran's service-connected back 
disability prevented him from exercising, and that this lack 
of exercise resulted in the veteran being unable to control 
his weight, which resulted in him becoming obese.  He 
indicated that the veteran's hypertension, diabetes mellitus, 
and sleep apnea were a result of the obesity.  As such, Dr. 
Morris opined that the veteran's medical problems, to include 
disability exhibited by obesity, sleep apnea, hypertension, 
and diabetes mellitus, were related to his service-connected 
back disability.  Also of record is an August 1999 VA 
psychiatric report, which indicated that the veteran suffered 
from an adjustment disorder that was related to several 
physical conditions, to include sleep apnea and hypertension.

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the etiology of any disability 
exhibited by obesity, sleep apnea, diabetes mellitus, 
hypertension, and any current psychiatric disorder.

In September 2002 and September 2003, VA revised the criteria 
for evaluating diseases and injuries of the spine.  VA's 
General Counsel has held that if the amended regulation is 
more favorable to the claimant, then the retroactive reach of 
the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.  On 
Remand, the RO should provide the veteran with both sets of 
revised rating criteria and should, after scheduling him for 
another orthopedic examination, again consider the veteran's 
claim for an increased rating postoperative residuals of a 
herniated nucleus pulposus at L5-S1 under all three sets of 
criteria.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
obesity, sleep apnea, diabetes mellitus, 
hypertension, any current psychiatric 
disorder, and/or his service-connected 
back disability.  If these records cannot 
be obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

The RO should also request the veteran to 
submit any additional medical evidence 
that suggests a causal relationship 
between disability exhibited by obesity, 
sleep apnea, diabetes mellitus, 
hypertension, and/or psychiatric disorder 
and his service-connected back 
disability.

2.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
extent and etiology of any disability 
exhibited by obesity, sleep apnea, 
diabetes mellitus, hypertension, and any 
current psychiatric disorder.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner(s) prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the 
examiner(s) should provide an opinion as 
to whether disability exhibited by 
obesity, sleep apnea, diabetes mellitus, 
hypertension, and/or any current 
psychiatric disorder is more likely, less 
likely or as likely as not related to the 
veteran's service-connected condition 
back disability.  The examiner(s) should 
attempt to reconcile his or her opinion 
from the March 1998 statement from Dr. 
Morris.  The rationale for all opinions 
expressed must also be provided.

3.  Next, the RO should schedule the 
veteran for an orthopedic examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  With 
regard to the orthopedic portion of the 
service-connected spinal disability, 
evaluation should include complete active 
and passive range of motion testing.  The 
examiner should specify any anatomical 
damage and describe any functional loss, 
including the inability to perform normal 
working movements.  The examiner should 
specify any functional loss due to pain 
or weakness, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1996).  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

With regard to neurological disability, 
the specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by service-connected 
disability.  The total number and 
duration of any incapacitating episodes 
of degenerative disc disease should be 
noted.  All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the January 2001 
Statement of the Case, and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA 
and the old and the revised rating 
criteria for disabilities of the spine.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



